Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                            FILED
establishing the defense of res judicata,                   Sep 20 2012, 9:22 am
collateral estoppel, or the law of the
case.                                                               CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

DONALD C. SWANSON, JR.                          GREGORY F. ZOELLER
Fort Wayne, Indiana                             Attorney General of Indiana

                                                ANDREW R. FALK
                                                Deputy Attorney General
                                                Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

ANGELA B. TATE,                                 )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 02A03-1203-CR-140
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                         The Honorable Samuel R. Keirns, Judge
                            Cause No. 02D05-1109-FD-1242


                                    September 20, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARNES, Judge
                                        Case Summary

          Angela Tate appeals the trial court’s restitution order following her convictions for

Class D felony aiding theft and Class A misdemeanor resisting law enforcement. We

affirm.

                                              Issue

          Tate raises one issue, which we restate as whether the trial court properly ordered

her to pay $12,741.59 in restitution.

                                              Facts

          On September 11, 2011, Tate and her father, Anthony Winder, went to Palermo

Auto Sales in Fort Wayne. While Tate acted as a lookout, Winder jacked up a vehicle

and began removing the catalytic converter.           The car lot’s owner, Alex Palermo,

confronted them with a handgun and started chasing Tate. However, Palermo was hit

from behind and disarmed by Winder, who pistol-whipped Palermo on the head,

fracturing his skull and causing bleeding in his brain. When the police arrived, Tate fled

the scene with a cordless saw despite orders for her to stop.

          The State charged Tate with Class D felony aiding theft and Class A misdemeanor

resisting law enforcement. She pled guilty as charged, and she received a sentence of

two years suspended to probation. The trial court later held a restitution hearing and

ordered Tate to pay restitution of $12,741.59, which included $1,250.00 for two catalytic

converters and $11,491.59 for Palermo’s medical bills. Tate now appeals.




                                                2
                                          Analysis

       Tate argues that the trial court improperly ordered her to pay restitution. We

review a trial court’s restitution order for an abuse of discretion. Crawford v. State, 770
N.E.2d 775, 781 (Ind. 2002). “The principal purpose of restitution is to vindicate the

rights of society and to impress upon the defendant the magnitude of the loss the crime

has caused.” Pearson v. State, 883 N.E.2d 770, 772 (Ind. 2008). Restitution also serves

to compensate the offender’s victim. Id.

       Tate first argues that the restitution order is improper because the trial court failed

to determine her ability to pay. She is correct that, when the trial court enters an order of

restitution as part of a condition of probation or a suspended sentence, the court is

required to inquire into the defendant’s ability to pay. Id. at 772-73 (citing Ind. Code §

35-38-2-2.3(a)(5) (“When restitution or reparation is a condition of probation, the court

shall fix the amount, which may not exceed an amount the person can or will be able to

pay, and shall fix the manner of performance.”); and Ladd v. State, 710 N.E.2d 188, 192

(Ind. Ct. App. 1999)). However, a trial court may also order restitution as part of a

defendant’s sentence wholly apart from probation. Id. Under those circumstances, “an

inquiry into the defendant’s ability to pay is not required.” Id. at 773. “In such a

situation, restitution is merely a money judgment . . . .” Id.

       Nothing in the record submitted on appeal by Tate indicates that the trial court

ordered restitution as a condition of her probation or suspended sentence. Under these

circumstances, we cannot say that the trial court abused its discretion when it did not

inquire into her ability to pay.

                                              3
       Tate also argues that the trial court improperly ordered her to pay Palermo’s

medical bills as part of her restitution. Tate concedes that she is liable for the damage to

Palermo’s vehicles but argues that she did not cause Palermo’s physical injuries.

According to Tate, the restitution ordered by the trial court does not fulfill the general

purposes of restitution.

       Indiana Code Section 35-50-5-3 provides that the trial court shall base its

restitution order, in part, on “medical and hospital costs incurred by the victim (before the

date of sentencing) as a result of the crime.” Restitution is based on harm or loss that is a

direct and immediate result of the defendant’s criminal acts. Rich v. State, 890 N.E.2d
44, 51 (Ind. Ct. App. 2008), trans. denied.

       Here, Tate pled guilty to Class D felony aiding theft and Class A misdemeanor

resisting law enforcement. As Tate acted as a lookout for her father while he stole

catalytic converters, Palermo discovered them and started chasing Tate.           Palermo’s

injuries resulted when Tate’s father hit Palermo from behind and pistol-whipped him.

Even though Tate did not pistol-whip Palermo, Palermo’s injuries were still a direct and

immediate result of her actions in aiding the theft. We also conclude that the purposes of

restitution, including vindicating the interests of society, properly compensating the

victim, and impressing upon Tate the magnitude of her actions are furthered by holding

Tate responsible for Palermo’s medical expenses. The trial court did not abuse its

discretion by ordering Tate to pay restitution that included Palermo’s medical expenses.




                                              4
                                       Conclusion

      Tate presented no evidence that the restitution was a condition of her probation or

suspended sentence, and thus, the trial court was not required to inquire as to her ability

to pay. Further, the trial court properly ordered Tate to pay restitution that included

Palermo’s medical expenses. We affirm.

      Affirmed.

VAIDIK, J., and MATHIAS, J., concur.




                                            5